 



Exhibit 10.13
EXECUTION COPY
MASTER EQUIPMENT SUBLEASE
     THIS MASTER EQUIPMENT SUBLEASE (this “Sublease”) is made as of October 22,
2007 by and between PEC EQUIPMENT COMPANY, LLC, a Delaware limited liability
company (“Sublessor”), and PATRIOT LEASING COMPANY LLC, a Delaware corporation
(“Sublessee”). Sublessor and Sublessee are each sometimes referred to herein as
a “Party” and together as the “Parties”.
     WHEREAS, Sublessor has heretofore entered into, and is currently the lessee
under, the equipment leases and equipment schedules thereto identified on
Exhibit A hereto (such leases and schedules, the “Prime Leases” and “Applicable
Equipment Schedules”, respectively; with the equipment identified on the
Applicable Equipment Schedules, the “Equipment”; and with the lessors of the
Equipment under the Prime Leases and Applicable Equipment Schedules, the “Prime
Lessors”);
     WHEREAS, Sublessee and Peabody Energy Corporation (“Peabody Energy”), the
ultimate parent corporation of Sublessor and Sublessee, have entered into that
certain Separation Agreement, Plan of Reorganization and Distribution dated as
of October 22, 2007 (the “Separation Agreement”) pursuant to which Peabody
Energy will (i) contribute, or cause its subsidiaries to contribute, the Patriot
Assets to Sublessee and (ii) distribute all of the capital stock of Sublessee to
Peabody Energy’s shareholders (such transactions collectively, the
“Reorganization”);
     WHEREAS, the Parties intend for the Equipment to be used by Sublessee
following the completion of the Reorganization in connection with Sublessee’s
operation of the Patriot Business and, therefore, wish to enter into this
Sublease, whereby Sublessee will sublease the Equipment from Sublessor; and
     WHEREAS, capitalized terms used but not defined in this Sublease will have
the meanings given to them in the Separation Agreement;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:
     1. Assignment and Novation. In order to complete the transition of the
Patriot Business from Peabody Energy to Sublessee as contemplated by the
Separation Agreement, and as it is the Parties’ intent that Sublessee succeed to
and assume all obligations and rights of Sublessor under the Prime Leases and
the Applicable Equipment Schedules with respect to the Equipment, Sublessee and
Sublessor will use their commercially reasonable efforts to obtain from each
Prime Lessor a full assignment and novation of each Prime Lease and Applicable
Equipment Schedule insofar as they relate to the Equipment. To the extent the
Parties are unable to obtain such assignment and novation, and in any event from
the Effective Time until the obtaining of such assignment and novation,
Sublessor hereby subleases to Sublessee, and

1



--------------------------------------------------------------------------------



 



Sublessee hereby subleases from Sublessor, the Equipment on and subject to the
terms and conditions of this Sublease.
     2. Sublease General Provisions and Rules of Construction.
          (a) Prime Lease Terms. The text of the Prime Leases and Applicable
Equipment Schedules are hereby incorporated by reference, with the same force
and effect as if such text were fully set forth herein, subject to Section 2(b).
Sublessee hereby assumes toward Sublessor all obligations and responsibilities
that Sublessor assumes toward Prime Lessor under the Prime Leases and Applicable
Equipment Schedules, and Sublessor will have the benefit of all rights and
remedies against Sublessee that each Prime Lessor has against Sublessor under
the Prime Leases and Applicable Equipment Schedules, in each case subject to
Section 2(b). Whenever necessary to make the text of any Prime Lease or
Applicable Equipment Schedule applicable to this Sublease, all references in
such Prime Lease or Applicable Equipment Schedule that are intended to refer to
the lessor of the Equipment (regardless of whether or not “lessor” or any other
title or identifying term is used) will mean Sublessor, and all references in
such Prime Lease and Applicable Equipment Schedule that are intended to refer to
the lessee of the Equipment (regardless of whether or not “lessee” or any other
title or identifying term is used) will mean Sublessee. Sublessor will provide
Sublessee a true, complete and correct copy of each Prime Lease and Applicable
Equipment Schedule.
          (b) Order of Precedence. Notwithstanding Section 2(a) to the contrary,
the terms and conditions of the Prime Leases and Applicable Equipment Schedules
as incorporated into this Sublease are subject to the modifications thereto set
forth herein. Furthermore, in the event of a conflict or inconsistency between
the terms and conditions of this Sublease and those of any Prime Lease or
Applicable Equipment Schedule, the terms and conditions of this Sublease will
control.
          (c) Relationship between Sublessee and Prime Lessors. This Sublease
does not constitute an assignment of any Prime Lease or Applicable Equipment
Schedule, and there will be no privity of contract between Sublessee and any
Prime Lessor regarding this Sublease or any Prime Lease or Applicable Equipment
Schedule.
          (d) Limitation of Sublessor’s Obligations. Except as otherwise
specifically provided in this Sublease, Sublessor will have no duty to perform
any obligations of any Prime Lessor under any Prime Lease or Applicable
Equipment Schedule. Any and all representations, warranties, covenants,
obligations and responsibilities of a Prime Lessor under a Prime Lease or
Applicable Equipment Schedule are to be kept, provided and performed by such
Prime Lessor and are not the responsibility or obligation of Sublessor under
this Sublease. In addition, no default, failure or delay by any Prime Lessor
under a Prime Lease or Applicable Equipment Schedule will affect this Sublease
or waive or defer the performance of any of Sublessee’s obligations hereunder,
except to the extent that such default, failure or delay excuses performance by
Sublessor under the relevant Prime Lease or Applicable Equipment Schedule.
Sublessor’s sole and exclusive obligation in such case will be to use
commercially reasonable efforts to assist Sublessee in the enforcement of the
relevant Prime Lease or Applicable Equipment Schedule, provided that Sublessee
pays or reimburses Sublessor upon demand for all out of pocket expenses incurred
by Sublessor in providing such assistance.

2



--------------------------------------------------------------------------------



 



          (e) Title to Equipment. Except as provided in Section 3(i), under no
circumstances will Sublessor hold or acquire title to the Equipment.
          (f) Amendments and Termination. Without first obtaining Sublessee’s
prior written consent, Sublessor will not: (i) in any way amend, modify,
supplement or terminate any Prime Lease or Applicable Equipment Schedule; or
(ii) take any action that would reasonably be expected to have a material
adverse effect on Sublessee and/or Sublessee’s right to use the Equipment for
its intended purpose in accordance with the terms and conditions of this
Sublease.
          (g) Notices and Information. To the extent certain provisions of a
Prime Lease or Applicable Equipment Schedule require that the Prime Lessor or
Sublessor provide the other with notice within a period of two (2) business days
or less, for purposes of incorporating such requirement into this Sublease, each
party hereto will use commercially reasonable efforts to promptly relay such
notice to the other party, taking into consideration the notice requirement
under such Prime Lease. In all other situations under a Prime Lease or
Applicable Equipment Schedule requiring the Prime Lessor to provide notice or
information to Sublessor within a period of time greater than two (2) business
days, for purposes of incorporating such requirement into this Sublease, such
period of time shall be extended by two (2) business days to account for the
possibility that the Prime Lessor may not provide such notice or information to
Sublessor until the end of the specified period, provided, however, that upon
receipt of any notice given by the Prime Lessor, Sublessor will use commercially
reasonable efforts to promptly forward such notice to Sublessee. Likewise,
except for any provisions under a Prime Lease or Applicable Equipment Schedule
requiring two (2) business days’ or less notice, whenever a Prime Lease or
Applicable Equipment Schedule requires Sublessor to provide notice or
information to the Prime Lessor within a specified period of time, for purposes
of incorporating such requirement into this Sublease, such period of time will
be shortened by two (2) business days to provide Sublessor sufficient time to
provide the same notice or information to the Prime Lessor under the Prime Lease
or Applicable Equipment Schedule .
          (h) Other Equipment Subject to Prime Leases. In addition to the
Equipment, Sublessor may also lease other equipment under the Prime Leases. Such
other equipment will not be subleased to Sublessee under, and is not otherwise
subject to, this Sublease.
     3. Sublease Terms and Conditions.
          (a) Effective Time and Term. This Sublease will be effective as of the
Effective Time and will continue in effect, with respect to each piece of
Equipment, until the expiration or termination of the Applicable Equipment
Schedule associated with such piece of Equipment.
          (b) Rent. At least three (3) business days prior to the due date set
forth in each Prime Lease or Applicable Equipment Schedule, Sublessee will pay
to Sublessor (A) all rental payments relating to the Equipment (whether
denominated “rent,” “additional rent” or otherwise) under such Prime Lease or
Applicable Equipment Schedule, and (B) all other amounts relating to the
Equipment that become due under such Prime Lease or Applicable Equipment
Schedule (whether for taxes, interest on past-due amounts, late fees or
otherwise, but excluding interest, late fees and other amounts imposed as a
result of Sublessor’s breach of the Prime Lease or Applicable Equipment Schedule
that does not relate to Sublessee’s breach of this Sublease).

3



--------------------------------------------------------------------------------



 



Once received from Sublessee, Sublessor will be responsible to pay such amounts
to the Prime Lessors.
     (c) Possession and Use of Equipment.
               (i) Sublessee will not, without Sublessor’s prior written consent
or except as otherwise permitted under Section 3(c)(ii), the relevant Prime
Lease or the relevant Applicable Equipment Schedule, part with possession or
control of the Equipment or any part thereof or attempt to sell, assign, pledge,
or otherwise encumber or transfer any interest under this Sublease, any Prime
Lease or any Applicable Equipment Schedule. Sublessee will use, and will cause
each Affiliate User (as defined in Section 3(c)(ii)) to use, the Equipment in a
reasonably careful and proper manner consistent with industry practice and any
applicable terms of each Prime Lease and Applicable Equipment Schedule, in the
conduct of the lawful business of Sublessee or such Affiliate User.
Notwithstanding the foregoing, Sublessee will assume all maintenance obligations
set forth in each Prime Lease and Applicable Equipment Schedule. Sublessee will
comply, and will cause each Affiliate User to comply, with all applicable laws,
rules and regulations in its maintenance, use and operation of the Equipment.
               (ii) Sublessee’s Affiliates will be entitled to use the Equipment
on the following conditions: (A) such use is not prohibited by the relevant
Prime Lease or Applicable Equipment Schedule; (B) Sublessee notifies Sublessor
of such use at least five (5) business days in advance, which notice must also
provide the name of the Affiliate and the location(s) at which the Equipment
will be stored and/or used; (C) Sublessee provides such additional information
as Sublessor may reasonably request; and (D) such use must be in a manner
permitted by this Sublease. Each Affiliate of Sublessee that uses Equipment in
accordance with this Section 3(c)(ii) will be referred to herein as an
“Affiliate User”. With respect to each Affiliate User, the foregoing right of
use will terminate automatically when such entity is no longer an Affiliate of
Sublessee.
          (d) Inspection, Delivery and Acceptance of Equipment; Disclaimer of
Warranties and Liability. Sublessee acknowledges that (i) it has taken
possession of the Equipment from Sublessor prior to the date of this Sublease,
(ii) it has inspected the Equipment prior to the date of this Sublease, and
(iii) it is satisfied with the condition of the Equipment. SUBLESSEE
ACKNOWLEDGES AND AGREES THAT THE SUBLESSOR HAS NOT MADE ANY (AND MAKES NO)
REPRESENTATIONS OR WARRANTIES OF ANY NATURE WHATSOEVER, DIRECTLY OR INDIRECTLY,
EXPRESSED OR IMPLIED, AS TO THE SUITABILITY, DURABILITY, FITNESS FOR USE,
MERCHANTABILITY, CONDITION, QUALITY OR OTHERWISE OF THE EQUIPMENT. If the
Equipment does not operate as represented or warranted by the manufacturer
thereof, or is unsatisfactory for any reason, Sublessee may make any claim on
account thereof against the manufacturer but will not make any such claim
against Sublessor or the Prime Lessor. Sublessor’s sole and exclusive obligation
in such case will be to use commercially reasonable efforts to assist Sublessee
in making its claim against the manufacturer, provided that Sublessee pays or
reimburses Sublessor upon demand for all out of pocket expenses incurred by
Sublessor in providing such assistance.
          EXCEPT TO THE EXTENT PROVIDED IN SECTION 7(a), SUBLESSOR WILL NOT BE
LIABLE TO SUBLESSEE FOR ANY LOSS, DAMAGE OR EXPENSE OF

4



--------------------------------------------------------------------------------



 



ANY KIND OR NATURE RELATED TO OR CAUSED DIRECTLY OR INDIRECTLY BY ANY EQUIPMENT,
THE USE OR MAINTENANCE THEREOF, THE FAILURE OF OPERATION THEREOF, THE REPAIRS,
SERVICE OR ADJUSTMENT THERETO OR ANY DELAY OR FAILURE TO PROVIDE ANY THEREOF,
ANY INTERRUPTION OF SERVICE OR LOSS OF USE OF THE EQUIPMENT, OR ANY LOSS OF
BUSINESS OR DAMAGE WHATSOEVER AND HOWSOEVER CAUSED.
          (e) Repairs. To the extent required of Sublessor under any Prime Lease
or Applicable Equipment Schedule, Sublessee, at its own cost and expense, will
keep the Equipment in good repair, condition and working order (consistent with
the condition of the Equipment at the Effective Time), reasonable wear and tear
excepted, and will furnish any and all parts (replacement or otherwise),
mechanisms and devices required to keep the Equipment in such condition. If
Sublessee fails to make any repairs required in this Section 3(e) then, in
addition to any other remedies available to Sublessor hereunder (including
termination of this Sublease for Sublessee’s default), Sublessor may pay for any
such repairs, in which event the amount so paid by Sublessor will be immediately
payable by the Sublessee to Sublessor as additional rent hereunder.
          (f) Loss and Damage. Sublessee hereby assumes and will bear the risk
of loss, damage, theft and destruction of the Equipment or any part thereof from
and after the Effective Time (“Loss or Damage”) from any cause whatsoever and
whether or not insured against; provided that Sublessee will not be responsible
for any Loss or Damage for which Sublessor is not responsible as lessee under
any Prime Lease or Applicable Equipment Schedule. Sublessee will promptly notify
Sublessor of any Loss or Damage. In the event of Loss or Damage for which
Sublessee is responsible under this Section 3(f), Sublessee will comply with
applicable requirements of the relevant Prime Leases and Applicable Equipment
Schedules.
          (g) Insurance. During the term of each Applicable Equipment Schedule,
Sublessee will at all times, and at Sublessee’s sole cost and expense, keep the
Equipment thereunder insured in accordance with the requirements of the Prime
Lease and such Applicable Equipment Schedule. This obligation applies not only
to policy types and limits, but also to related requirements (if any) with
respect to the provision of certificates of insurance, waivers of subrogation,
insurer qualifications and otherwise. Furthermore, if so required by a Prime
Lease or Applicable Equipment Schedule, Sublessee will cause the relevant Prime
Lessor to be named as additional insured or loss payee on the required insurance
policies. Sublessee will pay the premiums therefor and deliver certificates of
such insurance to Sublessor upon request. Sublessee will use commercially
reasonable efforts to cause each insurer to agree, by endorsement upon the
policy or policies issued by it or by independent instrument furnished to
Sublessor, that it will give Sublessor thirty (30) days written notice of the
effective date of any alteration, change, cancellation or modification of such
policy, or of the failure by Sublessee to pay all required premiums when due. In
the case of Sublessee’s failure to procure and maintain such insurance,
Sublessor will have the right, but not the obligation, to obtain such insurance.
The amount so paid will be immediately due and payable by Sublessee to Sublessor
as additional rent hereunder. The proceeds of such insurance, at the option of
Sublessor, will be applied (i) toward the replacement, restoration or repair of
the Equipment, or (ii) toward payment of the obligations of Sublessee hereunder.

5



--------------------------------------------------------------------------------



 



          (h) Return of Equipment. Upon the expiration or termination of this
Sublease with respect to any piece of Equipment, Sublessee will, at its sole
cost and expense, immediately surrender possession of the Equipment to the Prime
Lessor by delivering the Equipment to the Prime Lessor at such place as is
designated in the relevant Prime Lease or Applicable Equipment Schedule, or if
no such place is designated in the Prime Lease or Applicable Equipment Schedule,
at the place designated by the Prime Lessor. The Equipment so surrendered will
be in the condition required by the relevant Prime Lease and Applicable
Equipment Schedule. Until the delivery of possession to the Prime Lessor and
acceptance by the Prime Lessor, Sublessee will continue to be liable for and
will pay rental at the rate being paid immediately prior to termination or
expiration, and Sublessee will in addition make all payments and keep all
obligations and undertakings required of Sublessee under any and all provisions
of this Sublease as though such termination or expiration had not occurred.
Sublessee will be responsible for all costs associated with the return of the
Equipment to the Prime Lessor, as well as the cost of any repairs necessary to
return the Equipment to the Prime Lessor in the required condition, in each case
in accordance with the Prime Lease and Applicable Equipment Schedule.
          (i) Purchase Option. If a Prime Lease or Applicable Equipment Schedule
gives Sublessor the option to purchase Equipment from the Prime Lessor, then the
following provisions will apply:
               (1) Sublessee will have the right to purchase such Equipment from
Sublessor in accordance with the following: (A) Sublessee must notify Sublessor
in writing of its desire to purchase the Equipment no later than two
(2) business days prior to the end of the period, if any (as set forth in the
Prime Lease or Applicable Equipment Schedule), during which Sublessor must
notify the Prime Lessor of its intent to exercise such purchase option;
(B) Sublessee (pursuant to authority granted to Sublessee under Section 3(k))
will then have the right to negotiate directly with the Prime Lessor to reach a
tentative agreement on terms of purchase; (C) once terms of purchase have been
tentatively agreed upon between Sublessee and the Prime Lessor, Sublessee will
then notify Sublessor in writing of such purchase terms for Sublessor’s
approval; and (D) if such purchase terms are approved by Sublessor (which
approval Sublessor will not unreasonably withhold), then (i) Sublessor will
purchase the Equipment from the Prime Lessor in accordance with such purchase
terms and (ii) Sublessor will immediately sell the Equipment to Sublessee, and
Sublessee will purchase such Equipment from Sublessor, on the same terms.
Sublessee will pay, or reimburse Sublessor for, all taxes, fees and other costs
associated with Sublessor’s purchase of the Equipment from the Prime Lessor, and
Sublessee’s subsequent purchase of the same Equipment from Sublessor, pursuant
to this Section 3(i). In connection with any purchase of Equipment by Sublessee
pursuant to this Section 3(i), Sublessor will not be required to make any
representations or warranties to Sublessee concerning such Equipment other than
a representation or warranty that Sublessor has not sold, transferred or granted
a security interest in the Equipment.
               (2) If Sublessee elects not to purchase Equipment, then Sublessor
will have the right to purchase such Equipment from the Prime Lessor for
Sublessor’s own account, without any obligation to resell it to Sublessee.
          (j) Audit and Inspection Rights. If a Prime Lease or Applicable
Equipment Schedule gives the Prime Lessor the right to conduct an inspection of
the Equipment or an audit

6



--------------------------------------------------------------------------------



 



or inspection of Sublessor’s facilities, processes, books, records or otherwise,
for purposes of incorporating such right into this Sublease, both Sublessor and
Prime Lessor will be entitled to enforce or exercise such audit and/or
inspection rights against Sublessee.
          (k) Agency. During the term of this Sublease, Sublessee will have
authority to act as agent of Sublessor for the following purposes (and for no
other purposes): (1) to exercise Sublessor’s right to purchase Equipment
pursuant to a Prime Lease or Applicable Equipment Schedule, subject to
Section 3(i); (2) to discuss with a Prime Lessor issues regarding condition or
quality of Equipment; (3) to discuss with a Prime Lessor rent or other charges
imposed by such Prime Lessor and passed-through to Sublessee under Section 3(b);
(4) to discuss with a Prime Lessor any default, failure or delay on the part of
such Prime Lessor under the relevant Prime Lease (insofar as such default,
failure or delay relates to the Equipment) or Applicable Equipment Schedule; and
(5) such other purposes as Sublessor may specify from time to time in a writing
signed by Sublessor. Notwithstanding the foregoing, Sublessee will not, without
first obtaining Sublessor’s written consent: (i) bind Sublessor to any
obligation, (ii) make any representations on Sublessor’s behalf, (iii) waive,
release or compromise any of Sublessor’s rights or remedies, (iv) institute an
action or other proceeding on Sublessor’s behalf or threaten to do the same; or
(v) sign any contract, letter or other document on Sublessor’s behalf.
     4. Termination of Existing Subleases. It is the intent of Sublessor and
Sublessee that all future use of the Equipment by Sublessee or its Affiliates be
pursuant to either an assignment of the relevant Prime Lease(s) (as described in
Section 1) or this Sublease. Accordingly, Sublessor and Sublessee hereby
terminate each existing contract between them (other than this Sublease)
pursuant to which Sublessee has the right to use the Equipment. If Sublessor and
any other entity within the Patriot Group are currently parties to a contract
pursuant to which such entity has the right to use the Equipment, Sublessor
will, and Sublessee will cause each such Patriot Group entity to, terminate all
such contracts. The contracts to be terminated pursuant to this Section 4 may be
subleases, consent to use agreements, or otherwise.
     5. Default. The occurrence of any one or more of the following will
constitute an “Event of Default” hereunder:
          (a) any breach by Sublessee of, or default by Sublessee under, any
provision of this Sublease;
          (b) any breach by Sublessee of, or default by Sublessee under, any
provision of any Prime Lease or Applicable Equipment Schedule required by this
Sublease to be observed or performed by Sublessee, or an “event of default”
under any Prime Lease or Applicable Equipment Schedule resulting from
Sublessee’s acts or omissions;
          (c) Sublessee (i) becomes insolvent, (ii) makes an assignment for the
benefit of creditors, (iii) admits in writing its inability to pay its debts as
they become due, (iv) files an involuntary petition in bankruptcy, (v) is
adjudicated as bankrupt or as insolvent, (vi) files a petition seeking for
itself any reorganization, arrangement, readjustment or similar relief under any
present or future statute, law, or regulation or files an answer admitting the
material allegations of a petition filed against it in any such proceeding or
(vii) consents to or acquiesces

7



--------------------------------------------------------------------------------



 



in the appointment of a trustee, receiver or liquidator of it or all or any
substantial part of its assets or properties;
          (d) within thirty (30) days after the commencement of any proceeding
against Sublessee seeking reorganization, arrangement, readjustment or similar
relief under any present or future statute, law or regulation, such proceedings
will not have been dismissed; or
          (e) within thirty (30) days after the appointment without Sublessee’s
consent or acquiescence of any trustee, receiver or liquidator of it or of all
or any substantial part of its assets and properties, such appointment will not
be vacated.
     6. Remedies. Upon the occurrence of any Event of Default, Sublessor may:
          (a) proceed by appropriate court action or actions or other
proceedings either at law or in equity to enforce performance by Sublessee of
any and all covenants of this Sublease and to recover damages for the breach
thereof;
          (b) demand that Sublessee deliver the Equipment (or if the Event of
Default relates only to a particular piece(s) of Equipment, only such piece(s))
immediately to Sublessor at Sublessee’s expense at such place as Sublessor may
designate; or
          (c) exercise such other remedies as would be available to the Prime
Lessor against Sublessor, as lessee, under the relevant Prime Lease and
Applicable Equipment Schedule (including, without limitation, any repossession
or “self-help” remedies) if the act or omission by, or event affecting,
Sublessee that gave rise to the Event of Default under this Sublease were an act
or omission by, or an event affecting, Sublessor under the Prime Lease or
Applicable Equipment Schedule. For the avoidance of doubt, it is not a condition
to Sublessor’s right to exercise the remedies described in this paragraph (c) in
respect of an Event of Default by Sublessee under this Sublease that Sublessor
also be in breach of, or in default under, the Prime Lease or Applicable
Equipment Schedule.
All remedies of Sublessor hereunder are cumulative, are in addition to any other
remedies provided for by law or in equity and may, to the extent permitted by
law, be exercised concurrently or separately, and the exercise of any one remedy
will not be deemed to be an election of such remedy or to preclude the exercise
of any other remedy. No failure on the part of the Sublessor to exercise, and no
delay in exercising any right or remedy, will operate as a waiver thereof or
modify the terms of this Sublease; nor will any single or partial exercise by
Sublessor of any right or remedy preclude any other or further exercise of the
same or any other right or remedy.
     7. Indemnification.
          (a) Subject to the last sentence of this Section 7(a), Sublessor will
indemnify and hold Sublessee and its Affiliates, successors and permitted
assigns harmless from and against any and all liabilities, losses, damages,
penalties, claims, actions, suits, costs, and expenses (including, without
limitation, attorneys’ fees and expenses and court costs) of any kind and nature
whatsoever (collectively, “Claims and Losses”) which may be imposed on, incurred
by or asserted against them to the extent relating to, arising out of, or
resulting from: (i) Sublessor’s

8



--------------------------------------------------------------------------------



 



breach of, or default under, the terms and conditions of any of the Prime Leases
or Applicable Equipment Schedules occurring prior to the Effective Time;
(ii) Sublessor’s breach of, or default under, the terms and conditions of any of
the Prime Leases occurring after the Effective Time and not involving or
relating to the Equipment or an Applicable Equipment Schedule; or (iii)
Sublessor’s possession or use of the Equipment prior to the Effective Time.
Notwithstanding the foregoing, to the extent that any Claims and Losses are
covered by both Sublessor’s indemnity in this Section 7(a) and Sublessee’s
indemnity in Section 7(b), they will be covered by Sublessee’s indemnity in
Section 7(b) and will be excluded from Sublessor’s indemnity in this
Section 7(a).
          (b) Sublessee will indemnify and hold Sublessor and its Affiliates,
successors and permitted assigns harmless from and against any and Claims and
Losses which may be imposed on, incurred by or asserted against them to the
extent relating to, arising out of, or resulting from one or more of the
following: (i) Sublessor’s breach of, or default under, the terms and conditions
of any of the Prime Leases or Applicable Equipment Schedules as a result of a
breach of this Sublease by Sublessee; (ii) Sublessee’s breach of, or default
under, the terms and conditions of this Sublease or any of the Prime Leases or
Applicable Equipment Schedules (as incorporated into this Sublease) occurring
after the Effective Time; (iii) the possession or use of the Equipment before
the Effective Time by Sublessee or any entity within the Patriot Group; (iv) the
possession or use of the Equipment after the Effective Time by Sublessee or any
of its Affiliates (including any entity within the Patriot Group); (v) any loss
or theft of, or damage to, the Equipment after the Effective Time;
(vi) Sublessee’s failure to maintain or repair the Equipment in accordance with
this Sublease, any Prime Lease or any Applicable Equipment Schedule; (vi) the
loss or reduction of any depreciation deductions to which any Prime Lessor is
entitled in respect of any of the Equipment, but only if and to the extent that
Sublessor is liable for such loss or reduction under a Prime Lease or Applicable
Equipment Schedule; and (vii) claims by a Prime Lessor against Sublessor that
arise out of, relate to or result from Sublessee’s exercise of its agency
authority pursuant to Section 3(k), unless the act of Sublessee giving rise to
the claim was approved in writing by Sublessor.
          (c) The foregoing indemnification obligations will survive the
expiration or termination, in whole or in part, of this Sublease.
     8. General Provisions.
          (a) Entire Agreement. This Sublease contains the Parties’ entire
understanding and agreement with respect to the subject matter hereof. Any and
all additional, conflicting or inconsistent discussions, agreements, promises,
representations and statements, if any, between the Parties or their
representatives that are not incorporated herein will be null and void and are
merged into this Sublease.
          (b) Modification, Amendment and Waiver. Neither this Sublease, nor any
part hereof, may be modified or amended orally, by trade usage or by course of
conduct or dealing, but only by and pursuant to an instrument in writing duly
executed and delivered by the Party sought to be charged therewith. No covenant
or condition of this Sublease can be waived except by the written consent of the
Party entitled to receive the benefit of such covenant or condition.

9



--------------------------------------------------------------------------------



 



          (c) Assignment. This Sublease and the rights and obligations of the
Parties hereunder may not be assigned or delegated (except by operation of law)
and will be binding upon and will inure to the benefit of the Parties and their
successors and permitted assigns.
          (d) Construction. This Sublease will not be construed more strictly
against one Party than against another merely by virtue of the fact that this
Sublease may have been physically prepared by one of the Parties, or such
Party’s counsel, it being agreed that all Parties and their respective counsel
have mutually participated in the negotiation and preparation of this Sublease.
Unless the context of this Sublease clearly requires otherwise: (i) references
to the plural include the singular and vice versa; (ii) references to any person
or entity include such person’s or entity’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Sublease;
(iii) references to one gender include all genders; (iv) “including” is not
limiting; (v) “or” has the inclusive meaning represented by the phrase “and/or”;
(vi) the words “hereof’, “herein”, “hereby”, “hereunder” and similar terms in
this Sublease refer to this Sublease as a whole and not to any particular
provision of this Sublease; (vii) article, Section, subsection, clause, exhibit
and schedule references are to this Sublease unless otherwise specified; and
(viii) reference to any agreement (including this Sublease), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time in accordance with the terms thereof and, if applicable,
the terms hereof.
          (e) Notices. All notices, consents, waivers and other communications
under this Sublease must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), or (c) when
received by the addressee, if sent by registered U.S. mail, return receipt
requested, or a nationally recognized overnight delivery service, in each case
to the appropriate addresses and facsimile numbers set forth below (or to such
other addresses and facsimile numbers as a Party may designate by notice to the
other Party(ies)):
To Sublessor:
PEC Equipment Company, LLC
701 Market Street
St. Louis, Missouri 63101
Facsimile No.: (314) 342-7740
Attention: Walter Hawkins, Vice President and Treasurer
To Sublessee:
Patriot Leasing Company LLC
12312 Olive Boulevard, Suite 400
St. Louis, Missouri 63141
Facsimile No.:
Attention: General Counsel
          (f) Governing Law. This Sublease will be governed by and construed
under the laws of the State of Missouri without regard to conflicts of laws
principles.

10



--------------------------------------------------------------------------------



 



          (g) Choice of Forum and Jurisdiction; Costs. Any suit, action or
proceeding against any Party with respect to this Sublease, or any judgment
entered by any court in respect thereof may be brought in the United States
District Court for the Eastern District of Missouri and the Parties hereby
submit to the exclusive jurisdiction of such court for the purpose of any such
suit, action or proceeding. Each Party hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Sublease brought in such court and
hereby further irrevocably waives any claim that such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. If any
legal action or other proceeding is brought for the enforcement of this
Sublease, or because of an alleged dispute, breach, default or misrepresentation
in connection with any of the provisions of this Sublease, the successful or
prevailing Party will be entitled to recover reasonable attorneys’ fees and
other costs incurred in that action or proceeding, in addition to any other
relief to which it or they may be entitled.
          (h) Severability. If any provision of this Sublease is found by a
court of competent jurisdiction to be contrary to, prohibited by or invalid
under any applicable law, such court may modify such provision so, as modified,
such provision will be enforceable and will to the maximum extent possible
comply with the apparent intent of the parties in drafting such provision. If no
such modification is possible, such provision will be deemed omitted, without
invalidating the remaining provisions hereof. No such modification or omission
of a provision will in any way affect or impair such provision in any other
jurisdiction.
          (i) Captions. The captions, headings or titles of the various Sections
of this Sublease are for convenience of reference only, and will not be deemed
or construed to limit or expand the substantive provisions of such Sections.
          (j) Counterparts; Reproductions. This Sublease may be signed in any
number of counterparts, each of which is an original for all purposes, but all
of which taken together constitute one and the same contract, notwithstanding
that all Parties are not signatories to the same counterpart. Once signed, any
reproduction of this Sublease made by reliable means (e.g., photocopy,
facsimile, PDF) will be considered an original.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK — SIGNATURES ON
FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Sublease as of the day
and year first above written.

                              SUBLESSOR:           SUBLESSEE:        
 
                            PEC EQUIPMENT COMPANY, LLC       PATRIOT LEASING
COMPANY LLC    
 
                           
By:
/s/ Walter L. Hawkins, Jr.        By: /s/ Robert Mead                       
 
Name:  Walter L. Hawkins, Jr.          Name:  Robert Mead     
 
                   
 
Title:  Vice President and Treasurer          Title:  Vice President     
 
                   

 